Citation Nr: 1524951	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-38 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	John March, Agent

ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 5 to October 6, 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the RO. 

In December 2012 the Board remanded the claims for further development.  After completion of the requested development, the case has been returned to the Board.  The Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for sleep apnea has been raised by the record in December 2009 and August 2010 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4). 

In this case, the record contains lay statements from the Veteran that he has had symptoms from injuries sustained from a fall since service.  Also, the Veteran stated that boot camp was a very stressful and traumatic experience.  Service treatment records show a normal psychiatric finding upon entrance but note a personality defect.  Social Security Administration (SSA) records and VA treatment records show that he receives treatment for all the claimed disabilities.  These records in conjunction with the Veteran's lay statements suggest that his claimed disabilities may be associated with an in-service injury or event. 

The Veteran contends that he sustained injuries while in service during a rigorous and strenuous physical training exercise that resulted in an injurious fall while carrying a fully packed duffel bag on his shoulders and a loaded weapon in hand.  He also asserts that time spent in service turned him into an extremely angry and depressed young man.  

There has been no VA examination to determine if there is a causal relationship between the Veteran's claimed current disabilities and any injury sustained during the Veteran's period of service or an event.  Thus, the Board finds that an examination is needed.

Additionally, the Board finds that any decision with respect to the claims remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature and a remand is warranted.

Accordingly, the case is REMANDED for the following action:


1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities prior to January 2009 and from February 2015 to the present must be obtained.  Efforts to obtain these records must be documented in the claims file and must continue until a negative response is received or it is reasonably determined such records do not exist.

2. Schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of the claimed bilateral shoulder disability; bilateral hip disability; bilateral knee disability; and psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner(s) is requested to review all pertinent records associated with the claims file.

For each claimed disability, the examiner(s) should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current bilateral shoulder disability; bilateral hip disability; bilateral knee disability; and psychiatric disorder had its onset or is otherwise etiologically related to the Veteran's period of active service.  

In offering this opinion, the examiner(s) must consider the Veteran's assertions of in-service symptomatology and continuity since service.  A complete rationale should accompany each opinion provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




